Citation Nr: 0029765	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint syndrome, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for temporomandibular joint syndrome, and 
entitlement to a compensable disability evaluation for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar.  In 
January 1995, the RO granted service connection for 
temporomandibular joint syndrome and assigned a 10 percent 
disability rating therefor, effective as of June 24, 1993, 
the date of receipt of the veteran's claim.  The veteran 
thereafter appealed both the denial of a compensable 
disability evaluation for her abdominal scar, and the 
assignment of only a 10 percent disability rating for her 
temporomandibular joint syndrome.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 1997, the Board, in pertinent part, 
remanded this case in order to accomplish additional 
development of the evidence.  In March 1998, the RO assigned 
a 10 percent rating for the abdominal scarring, effective as 
of June 24, 1993.  The case is again before the Board for 
appellate review.

The veteran failed to report for a personal hearing before a 
Veterans Law Judge, sitting at the Montgomery RO, that was 
scheduled for October 23, 1996.  Documentation associated 
with her claims file shows that notice of this scheduled 
hearing was returned by the Postal Service due to the fact 
that her postal box (which was her mailing address) had been 
closed.  She thereafter advised VA that she did not desire a 
hearing.

The most recent supplemental statement of the case (SSOC) 
promulgated by the RO, in June 2000, shows that the veteran's 
service-connected temporomandibular joint syndrome has been 
assigned a 20 percent disability rating.  However, the most 
recent rating action taken with regard to this disorder 
indicates that it is currently assigned a 10 percent 
disability rating.  The Board's discussion herein with regard 
to that issue is based on the fact that this disorder is, in 
fact, rated as 10 percent disabling.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A laparotomy, appendectomy, and ovarian cyst biopsy scar 
is manifested by tenderness and is not shown to be productive 
of limitation of function of any affected part or subject to 
repeated ulceration.

3.  Bilateral temporomandibular range of motion is, and has 
been, essentially normal on fluoroscope examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a laparotomy, 
appendectomy, and ovarian cyst biopsy scar in excess of 10 
percent are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

2.  The criteria for a disability rating for 
temporomandibular joint syndrome in excess of 10 percent, as 
of and subsequent to June 24, 1993, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code 9905 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service connection for a disability characterized as 
laparotomy scar with appendectomy and biopsy of ovarian cyst, 
left, was granted by the Montgomery RO in September 1975, 
following review of evidence that included the veteran's 
service medical records.  The RO noted that these records 
showed that she had been admitted during service for an 
exploratory laparotomy, and that a corpus luteum cyst on the 
left ovary had been discerned; she underwent a left ovarian 
biopsy and an appendectomy.  A noncompensable evaluation was 
assigned pursuant to Diagnostic Code 7341, effective as of 
November 2, 1974.  In November 1992, the RO, in conjunction 
with consideration of the veteran's claim for nonservice-
connected pension benefits, evaluated the severity of this 
disability under Diagnostic Code 7399-7805.

The report of a September 1994 visit to a private clinic 
shows that the veteran's abdomen was benign, with a well-
healed Pfannenstiel incision.  

The report of a September VA dental examination shows that 
the veteran furnished a long history of temporomandibular 
joint complaints dating back to her period of active service.  
She indicated that she experienced difficulty chewing, pain, 
headaches, and aggravation of existing neck pain.  On 
examination, she opened her jaws adequately and was able to 
go into left and right excursive movements on auscultation.  
There was clicking and popping.  The problem was deemed to 
cause mastication difficulty, along with pain and discomfort.

The report of an October 1994 VA arthrogram of the veteran's 
temporomandibular joint notes impressions of bilateral 
meniscus dislocations, left greater than right; bilateral 
condylar osteopenia, left greater than right; and bilateral 
capture, with no evidence of perforation.  The report shows 
that left side condyle range of motion was greater than 
expected, and that right side condyle range of motion was 
normal.

In a January 1995 rating decision, the RO granted service 
connection for temporomandibular joint syndrome, and assigned 
a 10 percent disability rating therefor, effective as of June 
24, 1993, the date of receipt of the veteran's claim.  The RO 
evaluated the severity of this disability under Diagnostic 
Code 9905. 

A July 1996 VA treatment record shows that the veteran 
reported epigastric burning subsequent to eating, and 
indicates assessments to include gastroesophageal reflux 
disease (GERD).  A September 1997 VA treatment record notes 
complaints that included reflux and chest pain, and an 
impression of GERD with a hiatal hernia.  

The report of a November 1997 VA examination indicates that 
the veteran cited left lower abdominal discomfort also 
associated with an incisional scar in the left lower 
quadrant.  She indicated that the scar area was tender, and 
that there was some discomfort on pressure with regard to her 
movements in that particular area.  On examination, an 8 cm. 
left lower abdominal scar that was well healed and without 
keloid was noted.  There appeared to be no masses or 
abnormalities associated with the scar, although she 
complained of pain on superficial palpation, along with deep 
abdominal pain.  The report notes impressions to include 
status post gynecologic procedure with left lower quadrant 
well-healed scar; the examiner noted that he had referred her 
to gynecology for a follow-up evaluation and consideration of 
etiology for her abdominal pain.

The report of a December 1997 VA arthrogram indicates that 
attempts to accomplish contrast injection were unsuccessful, 
and that a decision was made to examine the temporomandibular 
joints only with fluoroscopy.  The report shows that range of 
motion was within normal limits. 

The report of a February 1998 dental and oral examination, 
conducted on behalf of VA, indicates that magnetic resonance 
images of the temporomandibular joint revealed internal 
derangement as manifested by an anterior dislocated disc.

In March 1998, the RO increased the disability rating for the 
veteran's service-connected laparotomy, appendectomy, and 
ovarian cyst biopsy scar to 10 percent, effective as of June 
24, 1993, the date of receipt of her claim for increased 
disability compensation.  This appeal ensued.

The report of a January 1999 VA gastrointestinal examination 
notes an impression of gastrointestinal distress, with a 
history of irritable bowel syndrome and documented colitis on 
biopsy, along with periodic exacerbations of lower abdominal 
pain.  The report of a January 1999 VA general medical 
examination notes impressions of gastrointestinal distress, 
and history of gastroesophageal reflux symptoms.

A March 1999 statement from a private physician shows that 
the veteran had been experiencing irregular bleeding and 
lower abdominal pain, and indicates that the possible causes 
of this pain were a right ovarian cyst, a fibroid on her 
uterus, and scar tissue where her left ovary had been 
removed.  

VA and private medical records dated in March 2000 note that 
the veteran had been accorded treatment for uterine bleeding 
and abdominal pain.


II.  Legal analysis

The veteran's medical records have been associated with the 
file, and she has been accorded appropriate VA examinations.  
There is no indication of additional relevant information of 
probative value that should be obtained prior to 
consideration of her appeal.  Accordingly, the Department has 
satisfied its duty to assist the appellant in the development 
of her claim.  See The Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. 106-398, 
§ 1611 (2000), to be codified at 38 U.S.C.A. § 5107.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in 
self-support.  The medical examiner must therefore furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 

1. Entitlement to an increased disability rating for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar, 
currently evaluated as 10 percent disabling

The severity of a scar is ascertained, for VA rating 
purposes, by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000)  
(Schedule).  The veteran's scar has been evaluated as 10 
percent disabling under Diagnostic Code 7804, which provides 
for a maximum of 10 percent for superficial scars that are 
tender and painful on objective demonstration.  This being 
the maximum disability rating provided under Diagnostic Code 
7804, she cannot be awarded more for the scar unless there 
are separately disabling features not compensated under that 
code.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Superficial scars that are poorly nourished, with repeated 
ulceration are evaluated under Diagnostic Code 7803.  This 
code provides for a maximum 10 percent disability rating.  
However, there is no evidence that the veteran's service-
connected laparotomy scar is poorly nourished or repeatedly 
ulcerated.  It has been described as well healed and without 
keloid.  There is no evidence of repeated ulceration of the 
scar.  Accordingly, the preponderance of the evidence is 
against a separate evaluation under Diagnostic Code 7803.

Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  The 
question that must be resolved, therefore, is whether these 
scars are productive of functional limitation.

This question must be answered in the negative.  The report 
of the November 1997 VA examination shows that there was an 8 
cm. left lower abdominal scar that was well healed and 
without keloid; it does not indicate that this scar caused 
either impairment of the veteran's abdominal muscles (or 
impairment of abdominal movement) or gastrointestinal 
impairment.  While the medical evidence shows that she was 
accorded treatment for gastrointestinal problems, it also 
shows that these problems were primarily attributed to GERD, 
and not to her abdominal scarring.  The only evidence that 
would support a conclusion that there is an etiological 
relationship between her service-connected scars, and her 
gastrointestinal discomfort and bleeding, is the March 1999 
private medical statement whereby the scar tissue where her 
left ovary was removed is cited as one of several "possible" 
causes of her pain.  Pain attributed to the scar is already 
compensated under Diagnostic Code 7804 at the maximum 
permitted.  This statement must be balanced against the 
reports of medical treatment and examination, dated both 
prior and subsequent to March 1999, that do not indicate that 
her abdominal scarring caused any limitation of function.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a laparotomy, appendectomy, and ovarian cyst 
biopsy scar.  Her claim, therefore, fails.

2.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint syndrome, on appeal from 
the initial grant of service connection

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (2000).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.

The disability rating for temporomandibular joint syndrome 
arises from the initial grant of service connection for that 
disorder; accordingly, the procedures and requirements set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
are applicable in this instance.  In that decision, the Court 
held that, at the time of an initial rating following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time based on the facts found (a practice 
known as "staged" ratings).  The instant case, which arises 
from an initial grant of service connection, is such an 
instance wherein "staged" ratings may be appropriate.

The severity of temporomandibular joint syndrome is 
ascertained, for VA rating purposes, by the application of 
diagnostic criteria set forth at Diagnostic Code 9905 of the 
Schedule.  See 38 C.F.R. § 4.150 (2000).  Under these 
criteria, the 10 percent disability rating that has been 
assigned since June 24, 1993, contemplates either limitation 
of inter-incisal range of motion from 31 mm to 40 mm, or 
limitation of lateral excursion range of motion from 0 (zero) 
mm to 4 mm.  A rating higher than 10 percent would be 
appropriate for limitation of inter-incisal range of motion 
from 21 mm to 30 mm.  

The medical evidence does not demonstrate that a higher 
disability rating, in excess of 10 percent, can be assigned 
at any time during the period at issue.  While specific 
measurements delineating inter-incisal ranges of motion have 
not been obtained, it is noted that diagnostic testing, to 
include such testing conducted pursuant to the Board's June 
1997 remand, consistently shows that the veteran exhibited, 
essentially, full range of temporomandibular joint motion.  
In October 1994, left condyle range of motion was greater 
than expected, while right condyle range of motion was 
normal.  The report of an arthrogram conducted in December 
1997 similarly shows that bilateral range of motion was 
within normal limits.  The medical evidence does not 
demonstrate that at any time subsequent to June 24, 1993, the 
veteran's temporomandibular joint syndrome was manifested by 
limited inter-incisal range of motion.  It follows that, if 
range of motion was not compromised, the limited motion that 
must be demonstrated for a disability rating higher than the 
10 percent that has been in effect since June 24, 1993, has 
not been shown.

With regard to the question of functional impairment, it must 
be noted that 38 C.F.R. § 4.40 requires that such impairment 
be confirmed by adequate pathology.  No such pathology, as 
measured by inter-incisal limitation of motion, has been 
demonstrated.  The Board must therefore find that the 10 
percent disability rating that has been in effect since June 
24, 1993, sufficiently compensates the veteran for her 
complaints of pain and impairment.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a higher disability rating for her service-connected 
temporomandibular joint syndrome, on appeal from the initial 
grant of service connection.  Her claim for such higher 
benefits, accordingly, fails.



ORDER

An increased disability rating for laparotomy, appendectomy, 
and ovarian cyst biopsy scars, currently evaluated as 10 
percent disabling, is denied.  A disability rating in excess 
of 10 percent for temporomandibular joint syndrome, on appeal 
from the initial grant of service connection, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



- 12 -


